Case: 1:20-mj-00523-SKB Doc #: 10 Filed: 07/23/20 Page: 1 of 1 PAGEID #: 182

AO 468 (Rev. 01/09) Waiver of a Preliminary Hearing

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

 

United States of America )
Vv. ) , ; —
a : ) Case No. | ; JO mi So >
Lo LOW Cenperdea )
Defehdant )

WAIVER OF A PRELIMINARY HEARING
I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed
me of my right to a preliminary hearing under Fed. R. Crim. P. 5, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5 or Fed. R. Crim. P. 32.1.

Date: YR Ze 2 U
ble iA, Defendant's signature

Signature of defendant's attorney

 

 

_ L107 C OvlEn<

Printed name and bar number of defendant’s attorney

Y!2 5 fa) 5x 500 fg CUutys CYO YS

Address of defendant’s attorney

_ DN eO Ut inest hte (227

E-mail address of defendant’s attorney

GY - PE GIO

Telephone number of defendant's attorney

_—_ Wi = 4J2—-390>

FAX number oj aeyendant’s attorney
